                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


DERRICK L. SMITH,

                          Plaintiff,

             v.                                      Case No. 20-CV-1485

LARRY FUCHS, MR. GLASS,
and JOHN DOES,

                          Defendants.


                                       ORDER


      Plaintiff Derrick L. Smith is a Wisconsin state prisoner who is representing

himself. He filed a “complaint” (ECF No. 1) along with various other motions asking

for a hearing for injunctive relief and related to the production of video footage (ECF

Nos. 5, 7, and 11), as well as a motion to amend his complaint (ECF No. 10). The court

will give Smith a chance to file an amended complaint and will deny without prejudice

his motions related to injunctive relief and video footage.

      1. Smith’s Complaint

      The document Smith submitted as a complaint is a little over half a page long.

He alleges he is not receiving adequate medical care and is being retaliated against

for complaining about his medical care. (ECF No. 1.) However, Smith’s complaint does

not contain any specific factual allegations. That is, he does not include when his

rights were violated, who violated them, or particulars on how they were violated.




        Case 2:20-cv-01485-WED Filed 02/12/21 Page 1 of 5 Document 15
Liability under § 1983 requires that defendants be personally involved in an alleged

violation, Hildebrandt v. Ill. Dep’t of Nat. Res., 347 F.3d 1014, 1039 (7th Cir. 2003),

and Smith’s complaint does not tie any of the listed defendants to alleged actions.

Further, Federal Rule of Civil Procedure 8(a) requires that a complaint provide

defendants notice of the claims being brought against them. In its current form,

Smith’s complaint does not state a claim upon which relief can be granted.

      Smith has since filed a motion to amend his complaint, explaining he was in

the restrictive housing unit without his legal materials. (ECF No. 10 at 2.) Because

Smith did not comply with Civil Local Rule 15(a), which requires him to include a

proposed amended complaint with his motion, the court will deny his motion.

However, the court will give Smith an opportunity to file an amended complaint. He

has until March 11, 2021, to do so.

      Smith must use the prisoner amended complaint form, a copy of which the

court will include with this order. See Civil L.R. 9(b). Smith should write the case

number for this case—20-CV-1485—in the field for “Case Number.” He must list all

of the defendants in the caption of the amended complaint. He must use the spaces

on pages two and three, and up to three additional pages, to list all the claims he

wishes to bring and to describe which defendants he believes committed the violations

that relate to each claim. Though the court believes Smith knows based on his past

experience filing lawsuits, it cautions him that the amended complaint takes the

place of the prior complaint; that is, it must be complete in itself. See Duda v. Bd. of

Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir. 1998).




                                      2
        Case 2:20-cv-01485-WED Filed 02/12/21 Page 2 of 5 Document 15
      In drafting the statement of claim section of his amended complaint Smith

should keep in mind Federal Rule of Civil Procedure 8(a)(2), which states that a

complaint “must contain . . . a short and plain statement of the claim showing that

the pleader is entitled to relief.” When Smith drafts his amended complaint, the court

encourages him to be as exact and concise as he can be and consider the following

questions: who, specifically, does he believe violated his constitutional rights? How?

When? What rights were violated?

      If Smith fails to file an amended complaint by the deadline, the court will

dismiss this case without further warning and assess a strike against him based on

his failure to state a claim upon which relief can be granted.

      2. Smith’s Motion for Hearing for Injunctive Relief

      Smith has also filed a motion asking for a hearing for injunctive relief. (ECF

No. 5.) As the court has explained to Smith on several occasions in his other currently-

pending case, 18-CV-1904, injunctive relief is appropriate only if it seeks relief of the

same character sought in the underlying complaint and deals with a matter

presented in that underlying complaint. Kaimowitz v. Orlando, Fla., 122 F.3d 41, 43

(11th Cir. 1997) (citations omitted)); see Peace v. Pollard, Case No. 15-cv-481, 2017

WL 564016 at *1 (E.D. Wis. Feb. 10, 2017) (citations omitted). Without an operative

complaint, the court cannot determine if the relief Smith seeks is related to the claims

in the complaint. The court denies the motion without prejudice. Once he files his

amended complaint Smith may renew his motion for injunctive relief, but he should

be sure that any relief he seeks is related to the issues in his amended complaint.




                                      3
        Case 2:20-cv-01485-WED Filed 02/12/21 Page 3 of 5 Document 15
      3. Smith’s Motion for Production of Video Footage

      Smith also filed two identical motions asking the court to subpoena his

institution to obtain prison security video recordings. (ECF Nos. 7, 11.) He is seeking

footage that will, he says, prove his claims related to not receiving medication. The

court will also deny these motions without prejudice for the same reason it has denied

his motion for injunctive relief. Because there is no operative complaint, the court

cannot tell if the requests fall within the scope of the complaint. The court also notes

that it does not issue subpoenas on the behalf of a party, but it can provide Smith

with subpoena forms. However, the video footage he seeks is likely information he

should try to obtain through institution procedure first. If this case proceeds, it may

also be something he can obtain during discovery.

      4. Smith’s Trust Account Statement

      Finally, the court notes that Smith has only provided a partial trust account

statement. (ECF No. 9.) In his motion for injunctive relief he says the business office

will not supply one for the statutorily required time period (six months preceding the

date he filed this lawsuit). (ECF No. 5 at 3.) Smith should request his trust account

statement again. As with his amended complaint, he has until March 11, 2021, to

submit a full trust account statement.

      5. Conclusion

      NOW, THEREFORE, IT IS ORDERED that Smith’s motion to amend his

complaint (ECF No. 10) is DENIED for failure to comply with the local rules.

However, the court will still grant him leave to amend. Smith must file an amended




                                      4
        Case 2:20-cv-01485-WED Filed 02/12/21 Page 4 of 5 Document 15
complaint, following the instructions in this order, by March 11, 2021. If he fails to

do so, the court will dismiss this case and assess a strike against him.

      The Clerk of Court’s office is directed to enclose a copy of the prisoner amended

complaint form with this order.

      IT IS ALSO ORDERED that Smith’s motion for a hearing for injunctive relief

(ECF No. 5) is DENIED without prejudice.

      IT IS FURTHER ORDERED that Smith’s motions related to the production

of video footage (ECF Nos. 7, 11) are DENIED without prejudice.

      IT IS ALSO ORDERED that Smith has until March 11, 2021, to file a

certified trust account statement for the six months preceding the date he filed this

lawsuit.

      Dated at Milwaukee, Wisconsin this 12th day of February, 2021.



                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                         5
           Case 2:20-cv-01485-WED Filed 02/12/21 Page 5 of 5 Document 15
